Case 8:19-cv-02976-CEH-SPF Document 18 Filed 11/10/20 Page 1 of 2 PageID 74




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

JOHN MICHAEL HASKEW,

       Plaintiff,

v.                                                              Case No: 8:19-cv-2976-T-36SPF

DONALD TRUMP,

      Defendant.
___________________________________/

                                           ORDER

       This matter comes before the Court upon Plaintiff's Motion for Reconsideration [Doc. 17],

filed on June 8, 2020. In the motion, Plaintiff seeks relief from the Court’s Order approving his

Notice of Dismissal and dismissing the case. [Doc. 17]. Upon review, the Court concludes that

Plaintiff has failed to demonstrate sufficient grounds warranting reconsideration of the Court’s

prior order.

       This Court has previously stated that “[r]econsideration of a previous order is an

extraordinary remedy,” and “[a] Court will not alter a prior decision absent a showing of clear and

obvious error where ‘the interest of justice’ demand[s] correction.” Wynne v. Cape Coral Charter

Sch. Auth., No. 2:13-CV-172-FTM-38DNF, 2013 WL 12169481, at *1 (M.D. Fla. Oct. 25, 2013)

(first citing Ludwig v. Liberty Mutual Fire Insur. Co., 2005 WL 1053691 at *3 (M.D. Fla, 2005);

then citing Prudential Securities, Inc. v. Emerson, 919 F.Supp. 415 (M.D. Fla. 1996)). To prevail

on a motion for reconsideration, the moving party must present new facts or law of a strongly

convincing nature.” Lomax v. Ruvin, 476 F. App'x 175, 177 (11th Cir. 2012) (citing Slomcenski v.

Citibank, N.A., 432 F.3d 1271, 1276 n. 2 (11th Cir.2005)).
Case 8:19-cv-02976-CEH-SPF Document 18 Filed 11/10/20 Page 2 of 2 PageID 75




       Plaintiff has failed to meet his burden of demonstrating via facts or law of a strongly

convincing nature that reconsideration is required. In addition, Plaintiff has not come forward with

new evidence, nor has he demonstrated that reconsideration is required to correct an error or to

prevent manifest injustice. In fact, Plaintiff—who is pro se—merely specifies “refund $400” and

incorrectly states that “[t]he [C]ourt did not deny the magistrate judge’s [8] recommendation [that

he] did not have to pay” his filing fees. [Doc. 17]. This is not sufficient to warrant reconsideration.

       Accordingly, it is hereby ORDERED:

           1. Plaintiff's Motion for Reconsideration [Doc. 17] is DENIED.

       DONE AND ORDERED in Tampa, Florida on November 10, 2020.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                                  2
